Citation Nr: 1810518	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-20 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen service connection for an acquired psychiatric disorder, and if so, whether service connection is warranted.

2.  Entitlement to a compensable evaluation for tinea cruris.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to March 1987.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).  

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed July 2005 rating decision, the RO denied service connection for an acquired psychiatric disorder.    

2. New and material evidence has been received to reopen service connection for an acquired psychiatric disorder.

3. Tinea cruris affects zero percent of total body area and exposed areas.  Systemic therapy such as corticosteroids or other immunosuppressive drugs were not required for treatment of tinea cruris.



CONCLUSIONS OF LAW

1. The July 2005 rating decision which denied service connection for an acquired psychiatric disorder is final. 38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1103 (2018).

2. The evidence received subsequent to the July 2005 rating decision is new and material to reopen service connection for an acquired psychiatric disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156 (a), 3.303, 20.1105 (2018).

3. The criteria for compensable rating for tinea cruris have not been met. 38 U.S.C. 
§ 1155 (2012); 38 C.F.R. § 4.118, Diagnostic Codes 7813-7004 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2018); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).   The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Reopening Service Connection

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). 

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (2018).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim." Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007). If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

The RO previously denied service connection for an acquired psychiatric disorder, characterized as a nervous condition, bipolar disorder, and schizoaffective disorder, to include as secondary to service-connected headaches in August 1995, April 1996, December 1997, and April 1999 rating decisions.  The Veteran did not appeal the August 1995, April 1996, December 1997, and July 2005 rating decisions.  He submitted a notice of disagreement to the April 1999 rating decision, but did not perfect his appeal.  The last final rating decision was in July 2005, in which the RO denied service connection because the Veteran did not submit new and material evidence to reopen the claim.  The Veteran did not appeal the July 2005 rating decision, and did not submit relevant medical evidence within one year of issuance of that decision.  For these reasons, the denial of service connection for an acquired psychiatric disorder in July 2005 was final. 

The April 1999 rating decision shows that the claim was denied because the condition was not shown in service nor was it shown to be due to a service-connected condition, and the claim was denied in July 2005 because new and material evidence had not been submitted.  Accordingly, new and material evidence must tend to establish nexus between a currently diagnosed acquired psychiatric disorder and service or a service-connected disability.    

New evidence relating to the claim includes VA and private treatment records, SSA medical records, lay statements, and hearing testimony.  The Veteran, in lay statements and hearing testimony, has described symptoms of depression and cognitive difficulties since he was assaulted and robbed during an incident in service.  SSA medical records include a statement from the Veteran's mother in which she identifies the onset of the Veteran's psychiatric disorder in service, as well as a change in his behavior since his return from service.  The Board finds that such evidence tends to relate the Veteran's currently acquired psychiatric disorder to service.  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for an acquired psychiatric disorder has been received and the claim is reopened.  See 38 C.F.R. § 3.156.  The Board finds, however, that a remand for additional development is necessary prior to consideration of the appeal on the merits.

Disability Rating Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2018).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  The weight of the evidence does not establish that symptoms related to tinea cruris have changed in severity over the course the appeal to warrant a staged rating.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2018).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Tinea cruris is evaluated under criteria set forth in 38 C.F.R. § 4.118.  When an unlisted condition is encountered, it is permissible to rate that condition under a closely related disability as to which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  See 38 C.F.R. § 4.20 (2018).  

Diagnostic Code 7813 (dermatophytosis, to include tinea of the nails) and Diagnostic Code 7820 (infections of the skin not listed elsewhere, to include fungal infections) both provide that such disability is to be rated as a disfigurement of the head, face, or neck, (Diagnostic Code 7800), scars (Diagnostic Codes 7802, 7803, 7804, and 7805), or dermatitis (Diagnostic Code 7806) depending on the predominant disability.  38 C.F.R. § 4.118.

Under Diagnostic Code 7806 (dermatitis or eczema), a 10 percent evaluation is assigned where there is involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation requires involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A disability under Diagnostic Code 7806 may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7802, 7803, 7804, and 7805) depending on the predominant disability. 38 C.F.R. § 4.118.

The Veteran is service-connected for tinea cruris.  An October 2011 VA skin examination shows that tinea cruris was not treated with oral or topical medications, and did not require other treatment.  The Veteran did not have any pertinent physical findings, complications, or signs or symptoms related to his service-connected skin disorder at the time of examination.   

In an August 2012 notice of disagreement, the Veteran indicated that his skin condition affected his groin, hands, and arm.  During an April 2017 Board hearing, he reported that he had jock itch in service, and that he still got it once in a while, but he indicated that a current skin disability mostly affected his hands and, sometimes, his ears and feet.  He reported using over-the-counter medication for treatment, such as hydrocortisone cream and foot powder.  

A December 2013 VA examination identified a current diagnosis of dermatitis, which the Veteran reported to be associated with itching, cracking, and bleeding of the skin.  While dermatitis was stated to affect 20 to 40 percent of exposed body area, the Veteran is not currently service-connected for dermatitis.  In a January 2014 supplemental opinion, the December 2013 VA examiner stated that the diagnosis of dermatitis was made during examination because this was the only complaint the Veteran had pertaining to skin at the time.  The VA examiner also clarified that it was less likely as not that currently diagnosed dermatitis and eczema was related to service or service-connected tinea cruris.  The VA examiner reasoned that there was no complaint or treatment for dermatitis or eczema shown in service treatment records and for many years after service-separation.  The examiner stated that the Veteran denied any complaints of a rash in the groin area, or any other area, consistent with the tinea cruris diagnosis.  Therefore, there was no current condition consistent with tenia cruris on examination, and dermatitis/ eczema was considered a new and separate skin condition, unrelated to service-connected tenia cruris.  The amount of total body area, and total exposed areas affected by tinea cruris was stated to be none.  

The weight of the evidence shows that for the entire rating period, tinea cruris was not active and involved zero percent of total body area, and zero percent of exposed body areas.  Intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were not required for treatment of tinea cruris.  Thus, a compensable rating is not warranted for tinea cruris under Diagnostic Code 7860.  The Veteran is not shown to have scarring or other functional limitations due to service-connected tinea cruris to warrant consideration under other potentially applicable provisions of the diagnostic code.  

While the Veteran has described itching, cracking, and bleeding of the skin of the hands, arms, and feet, this was shown to be attributed to a current and separate diagnosis of nonservice-connected dermatitis, and not tinea cruris.  A January 2014 medical opinion shows that the two diagnoses are unrelated.  The Board finds that the Veteran is credible in reporting his skin symptoms.  However, he is not competent to relate his symptoms to a diagnosis of tinea cruris versus dermatitis, and the Board finds the evidence provided by a VA physician after examination of the Veteran is more probative with regard to this question.  For these reasons, the Board finds that a compensable rating, in excess of 0 percent, is not warranted for tinea cruris.  Because the preponderance of the evidence is against the appeal for an increased rating, the appeal must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2018).


ORDER

Service connection for an acquired psychiatric disorder is reopened.  

A compensable rating for tinea cruris is denied.  


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 C.F.R. § 3.159 (c)(4)(i) (2018).

In lay statements and hearing testimony, the Veteran has described having symptoms of depression and cognitive difficulties since he was assaulted and robbed during an incident in service.  A January 1999 questionnaire completed by the Veteran's mother in connection with an SSA disability claim shows that she reported a change in the Veteran's behavior since his return from the military, and she also reported that since his return from the military, he had been manic depressive with daily cluster headaches.  VA treatment records identify treatment for depression beginning in February 1991.  In a February 1991 VA Medical Record Nursing Documentation, the Veteran reported that he had been depressed before.  The Veteran has been afforded multiple VA examinations to address his claimed psychiatric disorder; however, none of these examinations include a medical opinion which addresses the question of whether an acquired psychiatric disorder was incurred in service.  Accordingly, the Board finds that a remand for a VA examination and opinion is warranted.

As a determination on the issue of entitlement to service connection for an acquired psychiatric disorder could substantially affect the TDIU claim on appeal, the Board finds that these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain VA examination and opinion to assist in determining if a currently diagnosed acquired psychiatric disorder was incurred in service.  The record should be made available to the examiner for review in connection with this examination. 

The examiner should identify all currently diagnosed acquired psychiatric disorders, and should provide an opinion as to whether is it at least as likely as not (a 50 percent or greater probability) that such disability was incurred in service, and should provide an opinion as to whether schizophrenia likely manifested in service or within one year of the Veteran's separation from service.  

In providing the opinion, the VA examiner should consider lay evidence and testimony from the Veteran, identifying symptoms of depression and cognitive difficulties beginning in service, a February 1991 VA treatment report in which the Veteran identified previous symptoms of depression, and probative lay evidence from his mother included in a January 1999 SSA questionnaire, in which she identifies a change in the Veteran's behavior and manic depressive symptoms present since his return from service.  The examiner should provide a rationale for his or her opinion with reference to the evidence of record and should provide a discussion of the facts and medical principles involved.

2.  After all development has been completed, readjudicate the claims.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


